United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ronald S. Webster, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-523
Issued: May 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 21, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ schedule award decisions dated April 13 and August 28, 2006. Under
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 10 percent permanent impairment to his
right lower extremity.
FACTUAL HISTORY
On September 2, 1997 appellant, a 56-year-old mail carrier, twisted his right knee when
his legs became entangled inside a camper. He filed a claim for benefits on September 3, 1997,
which the Office accepted for right knee strain. On July 14, 1998 appellant underwent a medial
and lateral meniscectomy, debridement of anterior and medial compartments of the right knee.

On May 29, 2003 appellant filed a Form CA-7 claim for a schedule award based on loss
of use of his right lower extremity.
By letter dated June 10, 2003, the Office advised appellant that it required a medical
report from a physician containing an opinion as to when he had reached maximum medical
improvement and an impairment evaluation indicating the loss of function of the affected body
member. Appellant did not submit any additional medical evidence.
By decision dated January 12, 2005, the Office denied a schedule award finding that
appellant failed to submit medical evidence in support of his claim.
By letter dated January 19, 2005, appellant’s attorney requested reconsideration.
Appellant submitted a June 3, 2005 report from Dr. David D. Dore, Board-certified in
orthopedic surgery. He stated:
“[Appellant] underwent bilateral total knee arthroplasties January 18, 2005 and he
has done well with the surgeries. I feel that he is current at maximum medical
improvement and would rate his right lower extremity impairment at 37 percent,
with a whole body impairment of 15 percent, as per [the] American Medical
Association, Guides to the Evaluation of Permanent Impairment.”
In a report dated November 23, 2001, the Office medical adviser rated appellant at 10
percent impairment for his July 14, 1998 partial medial and lateral meniscectomies under
Table 17-33 of the fifth edition of the A.M.A., Guides.
On April 13, 2006 the Office granted appellant a schedule award for a 10 percent
permanent impairment of the right lower extremity for the period October 1, 1998 to April 20,
1999, for a total of 29.28 weeks of compensation.
By letter dated April 26, 2006, appellant’s attorney requested a review of the written
record. Appellant did not submit any additional medical evidence with his request.
By decision dated August 28, 2006, an Office hearing representative affirmed the
April 13, 2006 Office decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.2 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

5 U.S.C. § 8107(c)(19).

2

consistent results and to ensure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating schedule
losses.3
ANALYSIS
The Office medical adviser properly found that appellant had a ten percent impairment of
the right lower extremity based on the partial medial and lateral meniscectomy of the right knee
appellant underwent on July 14, 1998, in accordance with Table 17-33 at page 546 of the
A.M.A., Guides. The only other medical evidence contained in the record is Dr. Dore’s June 3,
2005 report. Dr. Dore noted that appellant underwent bilateral total knee arthroplasties on
January 18, 2005 and rated a 37 percent right lower extremity impairment and 15 percent whole
body impairment. Dr. Dore’s report, however, does provide explanation addressing the
impairment rating. His report notes surgical procedures which were not authorized by the Office
and which have not been established as pertaining to any condition accepted by the Office.
Moreover, the report does not conform to the A.M.A., Guides, as it does not relate the rating to
the applicable tables and charts of the A.M.A., Guides.4 Dr. Dore did not address how
appellant’s right knee condition or surgery in 2005 was related to the 1997 injury. He noted the
bilateral nature of the total knee replacements and did not explain how the need for surgery was
necessitated by appellant’s accepted injury. The Board finds that the Office properly relied on
the Office medical adviser’s determination that appellant has no more than a 10 percent
permanent impairment for the right lower extremity based on the partial medical and lateral
meniscectomies.
Following the April 13, 2006 decision, appellant requested review of the written record
but did not submit any additional medical evidence. There is no probative medical evidence
establishing that appellant sustained greater permanent impairment. The Board finds that
appellant has no more than a 10 percent permanent impairment to his right lower extremity.
CONCLUSION
The Board concludes that the Office medical adviser correctly applied the A.M.A. Guides
in determining that appellant has no more than a 10 percent permanent impairment for loss of use
of his right lower extremity. The Board will affirm the April 13 and August 28, 2006 Office
decisions.

3

20 C.F.R. § 10.404.

4

Further, while Dr. Dore also assessed a whole man impairment, the Act does not allow for “whole man”
impairment schedule awards. Janae J. Tripplette, 54 ECAB 792 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the August 28 and April 13, 2006 decisions of the
Office of Workers’ Compensation Programs be affirmed.
Issued: May 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

